The arguments and amendments submitted 10/18/2022 have been considered.  In view of the present amendment of claim 1, the prior USC § 101 rejections of claims 1-18 are hereby withdrawn.  Furthermore, upon further consideration of paras. 0106-0109 of the specification and Applicant’s remarks presented on pp. 8-9, the prior USC § 112(a) rejections of claims 1-18 are also hereby withdrawn. The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perret (US PG Pub 2016/0082668) in view of Coeck (US PG Pub 2015/0100149).
Regarding claim 1, Perret teaches a computer-implemented (claim 1) method for calibrating a scanning system in an additive manufacturing device (abstract and other citations below), comprising: 
building an object using the additive manufacturing device (paras. 0005 and 0034);
during the building of the object (para. 0034):
directing a scanner beam from the scanning system (paras. 0015 and 0023-0024) to apply scan markings (test patterns 33, 34) at a plurality of predefined locations (35 and 36 in para. 0025 and Fig. 2)
acquiring, using the image acquisition assembly in a reference position (camera 24 as shown in Fig. 1), a scan image comprising image scan markings corresponding to the scan markings (para. 0026); 
determining scanner corrections based on position of the image scan markings and the predefined locations in the scanning area (paras. 0029-0030); and 
calibrating the scanning system using the scanner corrections (paras. 0030-0031)
Perret does not explicitly teach the following:
acquiring, using an image acquisition assembly in a reference position, a reference image comprising a plurality of image reference markings corresponding to a plurality of reference markings on a first surface of a calibration plate that is positioned parallel to a scanning area of the scanning system and in the additive manufacturing device; 
determining an error function, wherein the error function represents a difference between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration plate; and
that the determination of scanner corrections is also based on the error function.
However, Perret teaches determining scanner corrections based on an error function (eg. offset calibration of para. 0030 is a subtractive type of error function, or alternatively, scaling of para. 0030 is a ratio type of error function) representing a difference between a stored reference pattern and the scan image of the scan markings (paras. 0027 and 0031).  Furthermore, Perret also teaches that use of a calibration plate is a known alternative to producing the scan markings in the build material (para. 0023).
Coeck teaches a computer-implemented (paras. 0028-0029) method for calibrating a scanning system in an additive manufacturing device (para. 0027), comprising: 
acquiring, using an image acquisition assembly in a reference position (para. 0050 and as shown in Fig. 4C), a reference image comprising a plurality of image reference markings corresponding to a plurality of reference markings on a first surface of a calibration plate (para. 0054) that is positioned parallel to a scanning area of the scanning system and in the additive manufacturing device (as shown in Fig. 4C); 
determining differences between the plurality of image reference markings in the reference image and the plurality of reference markings on the first surface of the calibration plate (“determination may be made by comparing the position of the laser markings relative to the locations of known reference markings on the calibration plate 448. In some embodiments, the comparison may yield a coordinate table which provides inputted scanner positions and measured laser marking positions to show their differences” per para. 0060; see also para. 0055). 
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
In view of Coeck’s teachings and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Coeck’s steps listed above with Perret’s method to produce the stored reference pattern and error function for scanner correction in Perret’s method.  One of ordinary skill in the calibration arts would have been motivated to combine Coeck’s steps with Perret’s method to predictably obtain practical and efficient means for obtaining a suitable stored reference pattern prior to commencing an object build, wherein the stored reference pattern can then be used for determining scanner corrections and calibrating the scanning system for multiple object builds without the need for producing the stored reference pattern separately and repeatedly for each build. 
Regarding claim 2, Coeck teaches each of the plurality of reference markings is located at a predefined coordinate position (para. 0009).  
Regarding claim 3, Coeck teaches the plurality of reference markings comprise an ordered pattern of circular spots (para. 0048 and Fig. 5B).  
Regarding claim 4, Coeck teaches the ordered pattern is a grid pattern (para. 0056 and Fig. 5C).  
Regarding claim 5, Coeck teaches the first surface of the calibration plate (448) is positioned in an xy plane of a build surface in the scanning area when acquiring the reference image (Fig. 4C).  
Regarding claim 6, Perret teaches the image acquisition assembly (24) is fixed in a location in or above the additive manufacturing device (as shown in Fig. 1).  
Regarding claim 7, Perret teaches the image acquisition assembly comprises an optical camera (para. 0016).  
Regarding claim 8, Coeck teaches determining the error function further comprises:	
selecting a region of interest in the reference image (paras. 0062, 0064); 
detecting features in the region of interest, wherein the features comprise a selection of the plurality of image reference markings in the reference image (paras. 0062, 0064); 
determining observed coordinate positions for the features in the region of interest in the reference image (para. 0063); and 
comparing the observed coordinate positions of features in the region of interest in the reference image with true coordinate positions of the plurality of reference markings on the calibration plate (para. 0063).  
Regarding claim 10, Perret teaches the scan markings comprise a pattern of spots (33, 34 in Fig. 2).  
Regarding claim 11, Perret teaches the scan image comprises a single image (para. 0026).  
Regarding claim 12, Perret teaches the scan image is acquired before all of the scan markings are applied (paras. 0023-0024).  
Regarding claim 13, Perret teaches the scanning system applies the scan markings with a pilot laser (per Fig. 2 and para. 0015 the laser beam is piloted to different XY locations by the scanner and therefore is a type of pilot laser).  
Regarding claim 14, Coeck teaches determining scanner corrections further comprises 
selecting a region of interest in the scan image (para. 0052); 
detecting features in the region of interest, wherein the features comprise a selection of the plurality of image scan markings in the scan image (para. 0053); 
determining observed coordinate positions for the features (para. 0053);
applying the error function to obtain true coordinate positions of the features (para. 0053); 
obtaining deviation values between the true coordinate positions of the features and the predefined locations in the scanning area (para. 0053); and 
determining scanner corrections based on the deviation values (para. 0053).
Regarding claim 16, Perret teaches calibrating the scanning system comprises adjusting coordinate locations of a scanner in the scanning system by a distance (eg. offset calibration of para. 0030) or a factor (scaling of para. 0030 is a ratio type of error function) corresponding to the scanner corrections (paras. 0030-0031).
Regarding claim 17, Perret teaches calibrating at least a second scanning system (15 in para. 0030), and aligning a plurality of scan fields corresponding to the at least the second scanning system and the scanning system in order to obtain a single scan field (paras. 0035-0036).
Regarding claim 18, Perret teaches the scanning system is a composite scanning system comprising a plurality of scanning systems (paras. 0035-0036), wherein the composite scanning system corresponds to a single scan field comprising a plurality of scan fields corresponding to the plurality of scanning systems (paras. 0035-0036), and wherein the error function is used to calibrate each of the plurality of scan fields (paras. 0030-0031).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perret in view of Coeck, as applied to claim 1 above, further in view of Brown (US PG Pub 2019/0118481).
Regarding claim 9, Perret and Coeck do not explicitly teach this feature. 
However, Brown teaches a method for calibrating scanning systems in an AM device comprising moving the calibration standard used to calibrate the first optical module from a path of the image acquisition assembly before directing the scanner beam (para. 0051).
Furthermore, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP § 2144.04.IV.C, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).
In view of Brown’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art to move Coeck’s calibration plate from a path of the image acquisition assembly before directing the scanner beam to predictably allow calibration of the scanning system versus the reference image/pattern by subsequent application of scan markings to the build material, as discussed in the rejection of claim 1 above, and which can only be performed when the calibration plate is not in the scanning area.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Perret in view of Coeck, as applied to claims 1 and 14 above, further in view of Zheng (US PG Pub 2019/0242697).
Regarding claim 15, Perret and Coeck do not explicitly teach this feature.
However, obtaining deviation values by using surface fitting is well-known and conventional in the calibration arts for calibration of 3D scanning, as taught, for example, by Zheng (“fitting a plane equation to a point cloud” per claim 7 is a type of surface fitting).
In view of Zheng’s teachings and/or KSR rationale A, it would have been obvious to combine surface fitting as taught by Zheng for 3D scan calibration in the method of Perret as modified by Coeck to predictably enable 3D scan calibration.
Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered.  The arguments regarding the previous 101 and 112(a) rejections have been addressed above.  The arguments regarding the previous 103 rejections are addressed below. 
Regarding claim 1, Applicant’s arguments are directed to the previous 103 rejection of the claim over Coeck in view of DeAngelis and Brown.  Therefore, these arguments are moot in view of the new grounds of rejection for claim 1 presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745